Citation Nr: 1031666	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  06-23 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial evaluation in excess of 10 for diabetes 
mellitus form June 24, 2003, and to an initial evaluation in 
excess of 20 percent for diabetes mellitus, type II, from May 25, 
2004.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to December 
1971. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.


FINDING OF FACT

The competent medical evidence reveals that the Veteran's 
diabetes mellitus, type II, is controlled by oral medications and 
a restricted diet, but not physician-prescribed regulation of 
activities.  


CONCLUSION OF LAW

1.	The criteria for a disability rating in excess of 10 percent 
for diabetes mellitus, type II, have not been met prior to May 
25, 2004.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.119, Diagnostic Code 7913 (2009).

2.	The criteria for a disability rating in excess of 20 percent 
for diabetes mellitus, type II, have not been met from May 25, 
2004.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.119, Diagnostic Code 7913 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is necessary 
to substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded. 

Here, the Veteran is challenging the initial ratings assigned 
following the grant of service connection.  In Dingess, the Court 
of Appeals for Veterans Claims held that in cases where service 
connection has been granted and an initial disability rating has 
been assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Id. at 490-91.  
Therefore, no further statutory notice is needed and any default 
in the notice is obviously nonprejudicial.  See also Goodwin v. 
Peake, 22 Vet. App. 128, 134 (2008).

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  This duty 
includes assisting with the procurement of relevant records, 
including pertinent treatment records, and providing an 
examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  

The VA has also done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits, such as obtaining 
medical records and affording the Veteran a VA examination.  
Consequently, the duty to notify and assist has been satisfied, 
as to those claims now being finally decided on appeal.  

Initial Increased Rating

The Veteran seeks a higher evaluation for his service-connected 
diabetes mellitus, which is currently rated as 20 percent 
disabling.  Historically, the Veteran was granted service 
connection for diabetes mellitus, type II in an November 2004 
rating decision based on the evidence of record.  The Veteran 
timely appealed the decision. 

The Veteran is currently assigned a 10 percent evaluation from 
June 24, 2003, and 20 percent rating from May 25, 2004, for 
diabetes mellitus, type II, under 38 C.F.R. § 4.119, Diagnostic 
Code 7913.  Under Diagnostic Code 7913, a 10 percent rating is 
warranted for diabetes mellitus controlled by restricted diet, 
without insulin and without impairment of health or vigor or 
limitation of activity.  A 20 percent rating is warranted for 
diabetes mellitus requiring insulin and restricted diet, or; oral 
hypoglycemic agent and restricted diet.  Pursuant to Diagnostic 
Code 7913, a 40 percent rating is warranted when the condition 
requires insulin, restricted diet, and regulation of activities.  

A 60 percent rating is warranted when the condition requires 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring one 
or two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  

A 100 percent rating is warranted when the condition requires 
more than one daily injection of insulin, restricted diet, and 
regulation of activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three hospitalizations 
per year or weekly visits to a diabetic care provider, plus 
either progressive loss of weight and strength or complications 
that would be compensable if separately evaluated.

The Court has held that in order for a Veteran to be entitled to 
a 40 percent disability rating under Diagnostic Code (DC) 7913, 
the evidence must show that it is medically necessary for him to 
avoid strenuous occupational and recreational activities.  
Camacho v. Nicholson, 21 Vet. App. 360 (2007).  Medical evidence 
is required to support the "regulation of activities" criterion 
of such rating.  Id.

According to the Veteran's post-service VA treatment records 
dated from November 1996 to July 2004, the Veteran was diagnosed 
with diabetes mellitus, type 2, sometime in 1994.  It is noted 
throughout that the Veteran's diabetes mellitus condition was 
controlled with a restricted diet. 

On May 25, 2004, the Veteran was treated for hyperlipidemia.  He 
reported symptoms of "generalized weakness, blurry vision, 
light-headedness, polydipsia, loss of appetite... He also reported 
20 pound weight loss in past two weeks."  The Veteran's glucose 
was treated with fluids and insulin.  Subsequently, the Veteran's 
condition required continuous insulin treatment. 

In December 2008, the Veteran underwent a VA diabetes 
examination.  The Veteran denied restricted activities to prevent 
hypoglycemia.  He is on a regulated diet, requires insulin 
injections, and oral medication for his diabetes.  The VA 
examiner reported the Veteran's diagnosis of sensory peripheral 
neuropathy is a complication of diabetes but his hypertension, 
peripheral vascular disease and erectile dysfunction is not 
related to his diabetes.  The VA examiner also noted that there 
is no restriction in the Veteran's ability to perform strenuous 
activities.

As noted previously, to warrant an evaluation higher than 20 
percent for diabetes mellitus, type II, the medical evidence must 
show that the Veteran is treated with insulin, has a restricted 
diet, and that his activities are regulated.  See Diagnostic Code 
7913.  The aforementioned medical evidence confirms that the 
Veteran has a restricted diet.  However, the evidence does not 
show that the Veteran's activities are regulated as contemplated 
by the regulation or that his diabetes is treated with insulin.  
Rather, the evidence shows that he is prescribed oral 
medications.  

In light of this evidence, the Board finds that the Veteran's 
diabetes mellitus, type II, symptomatology does not satisfy the 
criteria for to an initial evaluation in excess of 10 for 
diabetes mellitus prior to May 25, 2004, or to an initial 
evaluation in excess of 20 percent for diabetes mellitus, type 
II, from that date.  As discussed, the medical evidence shows 
that although he is currently placed on a restricted diet and  
requires insulin treatment, there is no regulation of activities 
due to the disease.  Prior to May 25, 2004, there is no 
indication that the Veteran's diabetes mellitus was controlled by 
insulin, and as such, a 20 percent evaluation was not warranted 
prior to that date.  

Furthermore, the Board finds that this matter need not be 
remanded to have the RO refer the Veteran's claim to the Under 
Secretary for Benefits or to the Director of the Compensation and 
Pension Service, pursuant to 38 C.F.R. § 3.321(b), for assignment 
of an extraschedular rating.  The Board notes the above 
determination is based on application of pertinent provisions of 
the VA's Schedule for Rating Disabilities, and there is no 
showing that the Veteran's disability reflects so exceptional or 
so unusual a disability picture as to warrant the assignment of a 
higher rating on an extraschedular basis, and indeed, neither the 
Veteran nor his representative have identified any exceptional or 
unusual disability factors.  See 38 C.F.R. § 3.321.  The Board 
observes that there is no showing the disability results in 
marked interference with employment.   His disability has not 
required any, let alone, frequent periods of hospitalization, or 
otherwise rendered impractical the application of the regular 
schedular standards.  Absent evidence of these factors, the 
criteria for submission for assignment of an extraschedular 
rating are not met.  Thus, a remand this claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not 
necessary.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).





ORDER

Entitlement to an initial evaluation in excess of 10 for diabetes 
mellitus from June 24, 2003, and to an initial evaluation in 
excess of 20 percent for diabetes mellitus, type II, from May 25, 
2004, is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


